Citation Nr: 0310917	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Attorney-
In-Fact


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized guerilla service from September 1943 to November 
1945 and regular Philippine Army service from November 1945 
to February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In correspondence dated in December 2001 the RO notified the 
appellant that her claim for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
would be stayed pending VA legal action and that she would be 
notified when a decision was made.  The Board notes that, in 
accordance with the directions of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims has been lifted, 
except where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence.  Therefore, this matter is 
referred to the RO for appropriate action.


REMAND

In March 2003, the Board undertook additional development on 
the matter at hand pursuant to 38 C.F.R. § 19.9(a)(2).  In 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the Federal Circuit determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. § 
19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the issue on appeal.  In accordance with 
the March 2003 development memorandum the Board obtained a VA 
medical opinion which has not been considered by the AOJ, and 
the appellant has not waived such consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  In Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), the United States 
Court of Appeals for Veterans Claims provided guidance 
regarding the notification requirements mandated by the VCAA.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures in sections 3 
and 4 of the Act (38 U.S.C.A. §§ 5102, 
5103, 5103A and 5107) are fully 
satisfied, including in accordance 
with Quartuccio, supra.  The RO should 
then review the claim in light of all 
evidence added to the record since 
their last previous review of the 
claim.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue an appropriate 
supplemental statement of the case (SSOC).  The appellant and 
her attorney should have the requisite period of time to 
respond  The case should then be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The purposes of the remand are to meet 
due process considerations and to satisfy the mandates of the 
Court and the Federal Circuit in the above-cited cases.  No 
action is required of the appellant unless she is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


